Title: To George Washington from Major General Benjamin Lincoln, 7 July 1779
From: Lincoln, Benjamin
To: Washington, George


        
          Dear General,
          Charles-Town, [S.C.] July 7th 1779.
        
        Since I did myself the honor to address you on the 5th Ulto by Major Rice, the enemy have evac⟨u⟩ated their posts, at Stono-Ferry and on John’s Island; have sent I hear their sick and wounded to St Augustine; part of them are returned to Savannah, and the other are in their vessels and on the Islands of Port-Royal and St Helena; By the latest information they do not mean to take post there, but return to Georgia.
        By some information I received, on the 19th, from their camp at Stono-Ferry, I thought that an attack of that post might be made with success, provided, by shewing a body on James-Island, we could divert the enemy on John’s Island and prevent their reinforcing at the ferry. Orders were given to Genl Moultrie, who commanded at Charles-Town, to throw across Ashley river, that night, all the men he could spare from town, and make a movement against the enemy on John’s Island: But unfortunately, as I learnt after, he was prevented doing it by the want of boats. I moved in the morning of the 20th with the principal part of our force, 1400 o⟨r⟩ 1500 men, to the enemies lines. arrived there about 7 in the morning. The enemy were encamped with their rear towards and near to Stono river; They had three redoubts, one on their right, one on their left, and a little one on the right of the center, with Abbatis between them. We formed in a wood three or four hundred yards in their front—So. Carolina militia (Genl Williamson’s Brigade) on the right—So. Carolina Continental troops on the left—The No. Carolina militia—then the No. Carolina Continentals—We threw our best troops on the left on the line to oppose them to the Highlanders who were on the right of the enemy. Our right flank was covered by a corps of Lt troops commanded by Colonel Malmedy; our left by another corps of Lt troops commanded by Lieut. Colo. Henderson—a few horse also were ordered on each of the flanks—The Virginia militia, under Colonel Mason, and some Light Horse formed a corps of reserve. Our right began the attack, by a brisk fire of Field-pieces & musquetry; our left were ordered to march up without firing and charge the enemy with fixed bayonets;

but we failed in that attempt; a warm fire from the enemy, in spite of every exertion of the officers, drew our fire; after which it was impossible to bring up the men. The enemy suffered much by an attempt to turn our flanks; they were soon driven within their lines. Finding that they were strongly reinforced from John’s Island, and that it would be difficult, if not impossible, to possess ourselves of their works, I was induced to order our people to retire to and form in a wood a little in our rear; which, I an happy to inform you, was effected; this prevented a general sally from the enemy, & gave time to secure our Artillery and wounded men—we halted & formed several times in leaving the ground. A return of the killed, wounded & missing I do myself the honor to enclose. Tho’ all was not done, which I wished, yet in justice to the officers and men, say in general they behaved well. The enemies loss cannot by us be ascertained, but by deserters, inhabitants and others, it was very considerable: By one of the disaffected inhabitants taken soon after, they had 60 killed on the spot; various accounts since say many more. Three days after they evacuated this post in so secret a manner, that our guard, which was about their lines, made no discovery thereof.
        The time, for which the North-Carolina militia engaged to serve, expires with the 10th inst. The Virginians the 15th & the No. Carolina Levies the beginning of August—The militia of this State are already gone—After a few days our number in the field will be short of 800 men.
        Few of the militia are collecting in the upper part of Georgia; I have sent the remains of the Georgia-brigade (about [  ]) to join them.
        I have not heard what is become of the Virginia Light Horse, ordered by Congress; or that their troops, under Genl Scott, have yet left their State. I cannot soon expect the North-Carolinians. At present, I think, nothing is to be apprehended from the enemy; their numbers are greatly diminished by sickness and desertion: It cannot be for their interest to attempt anything active this hot season; if they can keep their men from the fevers of the country, with every attention, it will be more than has been done heretofore. I think by the latter end of October the weather will permit them to take the field again; by that time, at farthest, I hope our reinforcements will arrive. My particular attention now is to the supplies for the next campaign; many are wanted, and without them we cannot keep the field. I hope with the assistance of this State & the Continental Agent a tolerable supply will be obtained.
        You will wonder, I am persuaded, Sir, that I am in this hot climate so late as this day, after the kind indulgence of Congress permitting

me to return. When I received the permission, the beginning of June, matters were in such situation at that time as led Genl Moultrie, who was to succeed me, the Govr & Council, to request my continuing a little longer—I found it difficult after that to leave camp suddenly, and especially as I had not ill health to plead in excuse for it: I am yet in good health; I suffer a little from my leg—it has been healed, but lately broke out, and is now in much the same state as when I had the honor to join you last August. I am &c.
      